


                                         Exhibit 10.28
 




AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




This Agreement is made as of December 1, 2008, (this “Agreement”) by and between
First Solar, Inc., a Delaware corporation having its principal office at 350
West Washington Street, Suite 600, Tempe Arizona 85281 (hereinafter “Employer”)
and David Eaglesham (hereinafter “Employee”).


WITNESSETH:


WHEREAS, Employer and Employee wish to amend and restate the Employment
Agreement dated December 20, 2006 between Employee and Employer (the “Prior
Agreement”) and enter into this agreement relating to the employment of Employee
by Employer.


NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree as follows:


ARTICLE I.  Employment


1.1                      At-Will Nature of Employment.  Employer hereby employs
Employee as a full-time, at-will employee, and Employee hereby accepts
employment with Employer as a full-time, at-will employee.  Employer or Employee
may terminate this Agreement at any time and for any reason, with or without
cause and with or without notice, subject to the provisions of this Agreement.


1.2                      Position and Duties of Employee.  Employer hereby
employs Employee in the initial capacity of Vice President, Technology and
Employee hereby accepts such position.  In this position, Employee initially
shall report to Employer’s President (the “Supervisor”).  Employee agrees to
diligently and faithfully perform such duties as may from time to time be
assigned to Employee by the Supervisor.  Employee recognizes the necessity for
established policies and procedures pertaining to Employer’s business
operations, and Employer’s right to change, revoke or supplement such policies
and procedures at any time, in Employer’s sole discretion.  Employee agrees to
comply with such policies and procedures, including those contained in any
manuals or handbooks, as may be amended from time to time in the sole discretion
of Employer.


1.3                      No Salary or Benefits Continuation Beyond
Termination.  Except as may be required by law or as otherwise specified in this
Agreement or the Change in Control Agreement between Employer and Employee dated
December 20, 2006, and amended as of the date hereof, or as may be amended from
time to time (the “Change in Control Agreement”), Employer shall not be liable
to Employee for any salary or benefits continuation beyond the date of
Employee’s cessation of employment with Employer.  The rights and obligations of
the parties under the provisions of this Agreement, including Sections 1.3, 1.5
and 4.1, shall survive and remain binding and enforceable, notwithstanding the
termination of Employee’s employment for any reason, to the extent necessary to
preserve the intended benefits of such provisions.


1.4                      Termination of Employment.  Employee’s employment with
Employer shall terminate upon the earliest of:  (a) Employee’s death; (b) unless
waived by Employer, Employee’s “Disability”, (which for purposes of this
Agreement, shall mean either a physical or mental condition (as determined by a
qualified physician mutually agreeable to Employer and Employee) which renders
Employee unable, for a period of at least six (6) months, effectively to perform
the obligations, duties and responsibilities of Employee’s employment with
Employer); (c) the termination of Employee’s employment by Employer for Cause
(as hereinafter defined);  (d) Employee’s resignation; and (e) the termination
of Employee’s employment by Employer without Cause.  As used herein, “Cause”
shall mean Employer’s good faith determination of:  (i) Employee’s dishonest,
fraudulent or illegal conduct relating to the business of Employer;
(ii) Employee’s willful breach or habitual neglect of Employee’s duties or
obligations in connection with Employee’s employment; (iii) Employee’s
misappropriation of Employer funds; (iv) Employee’s conviction of a felony or
any other criminal offense involving fraud or dishonesty, whether or not
relating to the business of Employer or Employee’s employment with Employer;
(v) Employee’s excessive use of alcohol; (vi) Employee’s use of controlled
substances or other addictive behavior; (vii) Employee’s unethical business
conduct; (viii) Employee’s breach of any statutory or common law duty of loyalty
to Employer; or (ix) Employee’s material breach of this Agreement, the
Non-Competition and Non-Solicitation Agreement between Employer and Employee as
in effect on the date hereof or as may be amended from time to time (the
“Non-Competition Agreement”), the Confidentiality and Intellectual Property
Agreement between Employer and Employee as in effect on the date hereof or as
may be amended from time to time (the “Confidentiality Agreement”) or the Change
in Control Agreement.  Upon termination of Employee’s employment with Employer
for any reason, Employee will promptly return to Employer all materials in any
form acquired by Employee as a result of such employment with Employer and all
property of Employer.


1.5                      Severance Payments and Vacation Pay.


(a)           Vacation Pay in the Event of a Termination of Employment.  In the
event of the termination of Employee’s employment with Employer for any reason,
Employee shall be entitled to receive, in addition to the Severance Payments
described in Sections 1.5(b) below, if any,  the dollar value of any earned but
unused (and unforfeited) vacation.  Such dollar value shall be paid to Employee
within fifteen (15) days following the date of termination of employment.


(b)           Severance Payments in the Case of a Termination Without Cause.  If
Employee’s employment is terminated by Employer without Cause, then Employee
shall be entitled to severance pay equal to continuation of Employee’s Base
Salary (as hereinafter defined) in effect as of the date of termination of
employment, (such salary continuation, the “Severance Payments”) for a period of
twelve (12) months, payable in accordance with Employer’s regular payroll
practices commencing on the first payroll date on or following the 36th day
following the date of termination.  Severance Payments shall be reduced by any
compensation that Employee earns during the twelve (12) months following such
termination of employment.  Employee agrees to notify Employer of the amounts of
such compensation earned.  Severance Payments shall be subject to any applicable
tax withholding requirements.  Notwithstanding anything to the contrary herein,
no Severance Payments shall be due or made to Employee hereunder unless on or
prior to the thirty-sixth (36th) day following the date of termination of
employment, (i) Employee shall have executed and delivered a general release in
favor of Employer and its affiliates, which shall be substantially in the form
of the Separation Agreement and Release attached hereto as Exhibit A and
otherwise satisfactory to Employer and (ii) such general release has become
effective and irrevocable.


(c)  Medical Insurance.  In the event of the termination of Employee’s
employment with Employer without Cause, Employer will provide or pay the cost of
continuing the medical coverage provided by Employer to Employee during his
employment at the same or a comparable coverage level, for a period of twelve
(12) months following such termination.  Employee agrees to make a timely COBRA
election, to the extent requested by Employer, to facilitate Employer’s
provision of continuation coverage.  Except as permitted by Section 409A (as
defined below), the continued benefits provided to Employee pursuant to this
Section 1.5(c) during any calendar year will not affect the continued benefits
to be provided to Employee pursuant to this Section 1.5(c) in any other calendar
year.


(d)  Equity Award Vesting.  In the event of (i) the termination of Employee’s
employment with Employer due to Employee’s death, (ii) the termination of
Employee’s employment with Employer due to Disability, or (iii) the termination
of Employee’s employment by Employer without Cause, Employee shall on the date
of such termination of employment immediately receive an additional twelve (12)
months’ vesting credit with respect to the stock options, stock appreciation
rights, restricted stock and other equity or equity-based compensation of
Employer granted to Employee in the course of his employment with Employer under
this Agreement (collectively, “Equity Awards”).  The shares of Employer
underlying any restricted stock units that become vested pursuant to this
Section 1.5(d) shall be payable on the vesting date.  Any of Employee’s stock
options and stock appreciation rights that become vested pursuant to this
Section 1.5(d) shall be exercisable immediately upon vesting, and any such stock
options and stock appreciation rights and any of Employee’s stock options and
stock appreciation rights that are otherwise vested and exercisable as of
Employee’s termination of employment shall remain exercisable for one (1) year
and ninety (90) days following Employee’s termination of employment (or such
longer period, as shall be provided by the applicable award agreement), provided
that, if during such period Employee is under any trading restriction due to a
lockup agreement or closed trading window such period shall be tolled during the
period of such trading restriction, and provided, further, that in no event
shall any stock option or stock appreciation right continue to be exercisable
after the original expiration date of such stock option or stock appreciation
right.  If the terms of this Agreement are contrary to or conflict with the
terms of any document or agreement addressing or governing the Equity Awards,
the terms of this Agreement shall apply except that no provision in this
Agreement shall operate to extend the term of any stock option or stock
appreciation right beyond its original expiration date.




ARTICLE II.  Compensation


2.1                      Base Salary.  Employee shall be compensated at an
annual base salary of $304,052 (the “Base Salary”) while Employee is employed by
Employer under this Agreement, subject to such annual increases that Employer
may in its sole discretion determine to be appropriate.  Such Base Salary shall
be paid in accordance with Employer’s standard policies and shall be subject to
applicable tax withholding.


2.2                      Annual Bonus Eligibility.  Employee shall be eligible
to receive an annual bonus of up to fifty percent (50%) of Employee’s Base
Salary based upon individual and company performance, as determined by Employer
in its sole discretion.  The specific bonus eligibility and the standards for
earning a bonus will be developed by Employer and communicated to Employee as
soon as practicable after the beginning of each year.


2.3                      Benefits.  Employee also shall be eligible to receive
all benefits as are available to similarly situated employees of Employer
generally, and any other benefits which Employer may in its sole discretion
elect to grant to Employee.  In addition, Employee shall be entitled to three
weeks paid vacation per year, which shall be accrued in accordance with
Employer’s policies applicable to similarly situated employees of Employer.


2.4                      Reimbursement of Business Expenses.  Employee may incur
reasonable expenses in the course of employment hereunder for which Employee
shall be eligible for reimbursement or advances in accordance with Employer’s
standard policy therefor.


2.5                      Stock Awards.  Employee will be eligible to participate
in Employer’s equity participation programs to acquire options or equity
incentive compensation units in the common stock of First Solar, Inc., subject
to and in accordance with the following contingencies: (1) additional terms
contained in Employer’s equity grant documentation, (2) approval if required of
Employer’s equity incentive plan by Employer's Board of Directors (the “Board”)
and shareholders of Employer, (3) approval of the grants by the Board, (4)
Employee’s execution of documents requested by Employer at the time of grant (5)
Employee’s continued employment through the grant date, (6) in accordance with
the 2006 Omnibus Equity Incentive Compensation Plan and (7) in accordance with
the policies, procedures and practices from time to time of the Employer for
granting such options or equity incentive compensation units.


2.6                      Location.  The position will be based in Perrysburg,
Ohio.




ARTICLE III.  Absence of Restrictions


Employee hereby represents and warrants that Employee has full power, authority
and legal right to enter into this Agreement and to carry out all obligations
and duties hereunder and that the execution, delivery and performance by
Employee of this Agreement will not violate or conflict with, or constitute a
default under, any agreements or other understandings to which Employee is a
party or by which Employee may be bound or affected, including any order,
judgment or decree of any court or governmental agency.




ARTICLE IV.  Miscellaneous


4.1                      Withholding.  Any payments made under this Agreement
shall be subject to applicable federal, state and local tax reporting and
withholding requirements.


4.2                      Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to the principles of conflicts of laws.  Any judicial action
commenced relating in any way to this Agreement including, the enforcement,
interpretation, or performance of this Agreement, shall be commenced and
maintained in a court of competent jurisdiction located in Maricopa County,
Arizona.  The parties hereby waive and relinquish any right to a jury trial and
agree that any dispute shall be heard and resolved by a court and without a
jury.  The parties further agree that the dispute resolution, including any
discovery, shall be accelerated and expedited to the extent possible.  Each
party’s agreements in this Section 4.2 are made in consideration of the other
party’s agreements in this Section 4.2, as well as in other portions of this
Agreement.


4.3                      No Waiver.  The failure of Employer or Employee to
insist in any one or more instances upon performance of any terms, covenants and
conditions of this Agreement shall not be construed as a waiver or
relinquishment of any rights granted hereunder or of the future performance of
any such terms, covenants or conditions.


4.4                      Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered, delivered by facsimile transmission or by
courier or mailed, registered or certified mail, postage prepaid as follows:


If to Employer:                                       First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, Arizona 85281
Attention: Corporate Secretary


If to Employee:                                       To Employee’s then current
address on file with
Employer


or at such other address or addresses as any such party may have furnished to
the other party in writing in a manner provided in this Section 4.4.


4.5                      Assignability and Binding Effect.  This Agreement is
for personal services and is therefore not assignable by Employee.  This
Agreement may be assigned by Employer to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer.  This Agreement shall
be binding upon and inure to the benefit of the parties, their successors,
assigns, heirs, executors and legal representatives.  If there shall be a
successor to Employer or Employer shall assign this Agreement, then as used in
this Agreement, (a) the term “Employer” shall mean Employer as hereinbefore
defined and any successor or any permitted assignee, as applicable, to which
this Agreement is assigned and (b) the term “Board” shall mean the Board as
hereinbefore defined and the board of directors or equivalent governing body of
any successor or any permitted assignee, as applicable, to which this Agreement
is assigned.


4.6                      Entire Agreement.  This Agreement, the Change in
Control Agreement, the Non-Competition Agreement and the Confidentiality
Agreement set forth the entire agreement between Employer and Employee regarding
the terms of Employee’s employment and supersedes all prior agreements between
Employer and Employee covering the terms of Employee’s employment (including the
Prior Agreement).  This Agreement may not be amended or modified except in a
written instrument signed by Employer and Employee identifying this Agreement
and stating the intention to amend or modify it.


4.7                      Severability.  If it is determined by a court of
competent jurisdiction that any of the restrictions or language in this
Agreement are for any reason invalid or unenforceable, the parties desire and
agree that the court revise any such restrictions or language, including
reducing any time or geographic area, so as to render them valid and enforceable
to the fullest extent allowed by law.  If any restriction or language in this
Agreement is for any reason invalid or unenforceable and cannot by law be
revised so as to render it valid and enforceable, then the parties desire and
agree that the court strike only the invalid and unenforceable language and
enforce the balance of this Agreement to the fullest extent allowed by
law.  Employer and Employee agree that the invalidity or unenforceability of any
provision of this Agreement shall not affect the remainder of this Agreement.


4.8                      Construction.  As used in this Agreement, words such as
“herein,” “hereinafter,” “hereby” and “hereunder,” and the words of like import
refer to this Agreement, unless the context requires otherwise.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.




ARTICLE V.  Section 409A


5.1                      In General.  It is intended that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder as in effect from time to time
(collectively, “Section 409A”), and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.


5.2                      No Alienation, Set-offs, Etc.  Neither Employee nor any
creditor or beneficiary of Employee shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
or under any other plan, policy, arrangement or agreement of or with Employer or
any of its affiliates (this Agreement and such other plans, policies,
arrangements and agreements, the “Employer Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of Employee
under any Employer Plan may not be reduced by, or offset against, any amount
owing by Employee to Employer or any of its affiliates.


5.3                      Possible Six-Month Delay.  If, at the time of
Employee’s separation from service (within the meaning of Section 409A), (a)
Employee shall be a specified employee (within the meaning of Section 409A and
using the identification methodology selected by Employer from time to time) and
(b) Employer shall make a good faith determination that an amount payable under
an Employer Plan constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then Employer (or an affiliate thereof, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, without interest, on the
first day of the seventh month following such separation from service.


5.4                      Treatment of Installments.  For purposes of Section
409A, each of the installments of continued Base Salary referred to in Section
1.5(b) shall be deemed to be a separate payment as permitted under Treas. Reg.
Sec. 1.409A-2(b)(2)(iii).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



Eaglesham Employment
Agreement                                                                                                                                          (rev.
11/18/08)
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.


EMPLOYEE:




/s/ David Eaglesham
David Eaglesham






EMPLOYER:


First Solar, Inc.




By: /s/ Carol Campbell


Name Printed: Carol
Campbell                                                                


Title: Vice President, Human
Resources                                                                





First Solar, Inc.
Page  of 8
Eaglesham Employment
Agreement                                                                                                                                          (rev.
11/18/08)
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
SEPARATION AGREEMENT AND RELEASE


I.  Release.  For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned, with the intention of binding
himself/herself, his/her heirs, executors, administrators and assigns, does
hereby release and forever discharge First Solar, Inc., a Delaware corporation
(the “Company”), and its present and former officers, directors, executives,
agents, employees, affiliated companies, subsidiaries, successors, predecessors
and assigns (collectively, the “Released Parties”), from any and all claims,
actions, causes of action, demands, rights, damages, debts, accounts, suits,
expenses, attorneys’ fees and liabilities of whatever kind or nature in law,
equity, or otherwise, whether now known or unknown (collectively, the “Claims”),
which the undersigned now has, owns or holds, or has at any time heretofore had,
owned or held against any Released Party, arising out of or in any way connected
with the undersigned’s employment relationship with the Company, its
subsidiaries, predecessors or affiliated entities, or the termination thereof,
under any Federal, state or local statute, rule, or regulation, or principle of
common, tort or contract law, including but not limited to, the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq., the Family and
Medical Leave Act of 1993, as amended (the “FMLA”), 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§§ 621 et seq., the Americans with Disabilities Act of 1990, as amended, 42
U.S.C. §§ 12101 et seq., the Worker Adjustment and Retraining Notification Act
of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq., and any other
equivalent or similar Federal, state, or local statute; provided, however, that
nothing herein shall release the Company (a) from its obligations under that
certain [Employment Agreement] [Change in Control Severance Agreement] to which
the undersigned is a party and pursuant to which this Separation Agreement and
Release is being executed and delivered, (b) from any claims by the undersigned
arising out of any director and officer indemnification or insurance obligations
in favor of the undersigned (c) from any director and officer indemnification
obligations under the Company’s by-laws, and (d) from any claim for benefits
under the First Solar, Inc. 401(k) Plan.  The undersigned understands that, as a
result of executing this Separation Agreement and Release, he/she will not have
the right to assert that the Company or any other Released Party unlawfully
terminated his/her employment or violated any of his/her rights in connection
with his/her employment or otherwise.
 
The undersigned affirms that he/she has not filed, caused to be filed, or
presently is a party to any Claim, complaint or action against any Released
Party in any forum or form and that he/she knows of no facts which may lead to
any Claim, complaint or action being filed against any Released Party in any
forum by the undersigned or by any agency, group, or class persons.  The
undersigned further affirms that he/she has been paid and/or has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which he/she may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
him/her from the Company and its subsidiaries, except as specifically provided
in this Separation Agreement and Release.  The undersigned furthermore affirms
that he/she has no known workplace injuries or occupational diseases and has
been provided and/or has not been denied any leave requested under the FMLA.  If
any agency or court assumes jurisdiction of any such Claim, complaint or action
against any Released Party on behalf of the undersigned, the undersigned will
request such agency or court to withdraw the matter.
 
The undersigned further declares and represents that he/she has carefully read
and fully understands the terms of this Separation Agreement and Release and
that he/she has been advised and had the opportunity to seek the advice and
assistance of counsel with regard to this Separation Agreement and Release, that
he/she may take up to and including 21 days from receipt of this Separation
Agreement and Release, to consider whether to sign this Separation Agreement and
Release, that he/she may revoke this Separation Agreement and Release within
seven calendar days after signing it by delivering to the Company written
notification of revocation, and that he/she knowingly and voluntarily, of
his/her own free will, without any duress, being fully informed and after due
deliberate action, accepts the terms of and signs the same as his own free act.
 
[To effect a full and complete general release as described above, the
undersigned expressly waives and relinquishes all rights and benefits of Section
1542 of the Civil Code of the State of California, and the undersigned does so
understanding and acknowledging the significance and consequence of specifically
waiving Section 1542.  Section 1542 of the Civil Code of the State of California
states as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


Thus, notwithstanding the provisions of Section 1542, and to implement a full
and complete release and discharge of the Released Parties, the undersigned
expressly acknowledges this Separation Agreement and Release is intended to
include in its effect, without limitation, all Claims the undersigned does not
know or suspect to exist in the undersigned’s favor at the time of signing this
Separation Agreement and Release, and that this Separation Agreement and Release
contemplates the extinguishment of any such Claim or Claims.]1
 
II.  Protected Rights.  The Company and the undersigned agree that nothing in
this Separation Agreement and Release is intended to or shall be construed to
affect, limit or otherwise interfere with any non-waivable right of the
undersigned under any Federal, state or local law, including the right to file a
charge or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or to exercise any other right that
cannot be waived under applicable law.  The undersigned is releasing, however,
his/her right to any monetary recovery or relief should the EEOC or any other
agency pursue Claims on his/her behalf.  Further, should the EEOC or any other
agency obtain monetary relief on his/her behalf, the undersigned assigns to the
Company all rights to such relief.
 
III.  Equitable Remedies.  The undersigned acknowledges that a violation by the
undersigned of any of the covenants contained in this Agreement would cause
irreparable damage to the Company and its subsidiaries in an amount that would
be material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate.  Accordingly, the undersigned
agrees that, notwithstanding any provision of this Separation Agreement and
Release to the contrary, the Company shall be entitled (without the necessity of
showing economic loss or other actual damage) to injunctive relief (including
temporary restraining orders, preliminary injunctions and/or permanent
injunctions) in any court of competent jurisdiction for any actual or threatened
breach of any of the covenants set forth in this Agreement in addition to any
other legal or equitable remedies it may have.
 
IV.  Return of Property.  The undersigned shall return to the Company on or
before [10 DAYS AFTER TERMINATION DATE], all property of the Company in the
undersigned’s possession or subject to the undersigned’s control, including
without limitation any laptop computers, keys, credit cards, cellular telephones
and files.  The undersigned shall not alter any of the Company’s records or
computer files in any way after [TERMINATION DATE].
 
V.  Severability.  If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.
 
VI.  GOVERNING LAW.  THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO BE
MADE IN THE STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
 



--------------------------------------------------------------------------------

 
1 Only include for employees who were employed by the Company or its
subsidiaries in California.
 

Eaglesham Sample Release
Agreement                                                                                                                                          (rev.
11/18/08)
 
 

--------------------------------------------------------------------------------

 

Effective on the eighth calendar day following the date set forth below.


FIRST SOLAR, INC..
By
     
Name:
Title:





EMPLOYEE,
     
David Eaglesham
 
 
Date
 
Signed:_________________________




 
Eaglesham Sample Release
Agreement                                                                                                                                          (rev.
11/18/08)
 
 

--------------------------------------------------------------------------------

 

CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) dated as of December
20, 2006, between First Solar, Inc., a Delaware corporation (the “Company”), and
David Eaglesham (the “Executive”), and amended and restated as of December 1,
2008.
 
WHEREAS the Executive is a skilled and dedicated employee of the Company who has
important management responsibilities and talents that benefit the Company;
 
WHEREAS the Board of Directors of the Company (the “Board”) considers it
essential to the best interests of the Company and its stockholders to assure
that the Company and its subsidiaries will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a Change in
Control (as defined below); and
 
WHEREAS the Board believes that it is imperative to diminish the distraction of
the Executive inherently present by virtue of the uncertainties and risks
created by the circumstances surrounding a Change in Control and to ensure the
Executive’s full attention to the Company and its subsidiaries during such a
period of uncertainty;
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
SECTION 1.  Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:
 
(a)  “280G Gross-Up Payment” shall have the meaning set forth in Section 5(a).
 
(b)  “Accounting Firm” shall have the meaning set forth in Section 5(b).
 
(c)  “Accrued Rights” shall have the meaning set forth in Section 4(a)(iv).
 
(d)  “Affiliate(s)” means, with respect to any specified Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.
 
(e)  “Annual Base Salary” shall mean the greater of the Executive’s annual rate
of base salary in effect (i) immediately prior to the Change in Control Date and
(ii) immediately prior to the Termination Date.
 
(f)  “Annual Bonus” shall mean the target annual cash bonus the Executive is
eligible to earn (assuming 100% fulfillment of all elements of the formula under
which such bonus would have been calculated) for the year in which the
Termination Date occurs.
 
(g)  “Bonus Amount” means, as of the Termination Date, the greater of (i) the
Annual Bonus and (ii) the average annual cash bonuses payable to the Executive
in respect of any of the three calendar years immediately preceding the
Termination Date.
 
(h)  “Cause” means the occurrence of any one of the following:
 
(i)  the Executive is convicted of, or pleads guilty or nolo contendere to,
(A) a misdemeanor involving moral turpitude or misappropriation of the assets of
the Company or a Subsidiary or (B) any felony (or the equivalent of such a
misdemeanor or felony in a jurisdiction outside of the United States);
 
(ii)  the Executive commits one or more acts or omissions constituting gross
negligence, fraud or other gross misconduct that the Company reasonably and in
good faith determines has a materially detrimental effect on the Company;
 
(iii)  the Executive continually and willfully fails, for at least 14 days
following written notice from the Company, to perform substantially the
Executive’s employment duties (other than as a result of incapacity due to
physical or mental illness or after delivery by the Executive of a Notice of
Termination for Good Reason); or
 
(iv)  the Executive commits a gross violation of any of the Company’s material
policies (including the Company’s Code of Business Conduct and Ethics, as in
effect from time to time) that the Company reasonably and in good faith
determines is materially detrimental to the best interests of the Company.
 
The termination of employment of the Executive for Cause shall not be effective
unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (excluding the Executive) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board, the Executive is guilty of the conduct described in clause (i), (ii),
(iii) or (iv) above and specifying the particulars thereof in detail.
 
(i)  “Change in Control” means the occurrence of any of the following:
 
(i)  individuals who, as of the date of this Agreement, were members of the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose appointment or election,
or nomination for election, by the Company’s stockholders was approved by a vote
of at least a majority of the Incumbent Directors shall be considered as though
such individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose assumption of office after the date of this
Agreement occurs as a result of an actual or threatened proxy contest with
respect to election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is used in Section 13(d) of the Exchange Act) (each, a “Person”) other than
the Board or any Specified Shareholder;
 
(ii)  the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) the Company or (y) any of
its Subsidiaries, but in the case of this clause (y) only if Company Voting
Securities (as defined below) are issued or issuable in connection with such
transaction (each of the transactions referred to in this clause (A) being
hereinafter referred to as a “Reorganization”) or (B) a sale or other
disposition of all or substantially all the assets of the Company (a “Sale”),
unless, immediately following such Reorganization or Sale, (1) all or
substantially all the individuals and entities who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Exchange Act (or a successor
rule thereto)) of shares of the Company’s common stock or other securities
eligible to vote for the election of the Board outstanding immediately prior to
the consummation of such Reorganization or Sale (such securities, the “Company
Voting Securities”) beneficially own, directly or indirectly, more than 50% of
the combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Reorganization or Sale
(including a corporation or other entity that, as a result of such transaction,
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries) (the “Continuing Entity”) in
substantially the same proportions as their ownership, immediately prior to the
consummation of such Reorganization or Sale, of the outstanding Company Voting
Securities (excluding any outstanding voting securities of the Continuing Entity
that such beneficial owners hold immediately following the consummation of such
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any corporation or other entity involved in or forming
part of such Reorganization or Sale other than the Company or a Subsidiary),
(2) no Person (excluding (x) any employee benefit plan (or related trust)
sponsored or maintained by the Continuing Entity or any corporation or other
entity controlled by the Continuing Entity and (y) any Specified Shareholder)
beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding voting securities of the Continuing Entity and
(3) at least a majority of the members of the board of directors or other
governing body of the Continuing Entity were Incumbent Directors at the time of
the execution of the definitive agreement providing for such Reorganization or
Sale or, in the absence of such an agreement, at the time at which approval of
the Board was obtained for such Reorganization or Sale;
 
(iii)  the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, unless such liquidation or dissolution is part of a
transaction or series of transactions described in Section 1(i)(ii) that does
not otherwise constitute a Change in Control; or
 
(iv)  any Person, corporation or other entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than any Specified
Shareholder becomes the beneficial owner, directly or indirectly, of securities
of the Company representing a percentage of the combined voting power of the
Company Voting Securities that is equal to or greater than the greater of (x)
20% and (y) the percentage of the combined voting power of the Company Voting
Securities beneficially owned directly or indirectly by all the Specified
Shareholders at such time; provided, however, that for purposes of this Section
1(i)(iv) only (and not for purposes of Sections 1(i)(i) through (iii)), the
following acquisitions shall not constitute a Change in Control:  (A) any
acquisition by the Company or any Subsidiary, (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (C) any acquisition by an underwriter temporarily holding
such Company Voting Securities pursuant to an offering of such securities or
(D) any acquisition pursuant to a Reorganization or Sale that does not
constitute a Change in Control for purposes of Section 1(i)(ii).
 
(j)  “Change in Control Date” means the date on which a Change in Control
occurs.
 
(k)  “COBRA” shall have the meaning set forth in Section 4(a)(iii).
 
(l)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
 
(m)  “Company Voting Securities” shall have the meaning set forth in Section
1(i)(ii).
 
(n)  “Continuing Entity” shall have the meaning set forth in Section 1(i)(ii).
 
(o)  “Disability” shall have the meaning set forth in Section 4(b)(ii).
 
(p)  “Effective Date” shall have the meaning set forth in Section 2.
 
(q)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto.
 
(r)  “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such tax.
 
(s)  “Executive Tax Year” shall have the meaning set forth in Section 4(a)(iii).
 
(t)  “Good Reason” means, without the Executive’s express written consent, the
occurrence of any one or more of the following:
 
(i)  any material reduction in the authority, duties or responsibilities held by
the Executive immediately prior to the Change in Control Date, but excluding for
this purpose an inadvertent reduction not occurring in bad faith and which is
remedied by the Company within ten business days after receipt of notice thereof
given by the Executive;
 
(ii)  any material reduction in the annual base salary or annual incentive
opportunity of the Executive as in effect immediately prior to the Change in
Control Date, other than an inadvertent reduction not occurring in bad faith and
which is remedied by the Company within ten business days after receipt of
notice thereof given by the Executive;
 
(iii)  any change of the Executive’s principal place of employment to a location
more than 50 miles from the Executive’s principal place of employment
immediately prior to the Change in Control Date;
 
(iv)  any failure of the Company to pay the Executive any compensation when due
(other than an inadvertent failure that is remedied within ten business days
after receipt of written notice thereof given by the Executive);
 
(v)  delivery by the Company or any Subsidiary of a written notice to the
Executive of the intent to terminate the Executive’s employment for any reason,
other than Cause or Disability, in each case in accordance with this Agreement,
regardless of whether such termination is intended to become effective during or
after the Protection Period; or
 
(vi)  any failure by the Company to comply with and satisfy the requirements of
Section 10(c).
 
The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness.  A
termination of employment by the Executive for Good Reason for purposes of this
Agreement shall be effectuated by giving the Company written notice (“Notice of
Termination for Good Reason”) of the termination setting forth in reasonable
detail the specific conduct of the Company that constitutes Good Reason and the
specific provisions of this Agreement on which the Executive relied, provided
that such notice must be delivered to the Company no later than three months
after the occurrence of the event or events constituting Good Reason.  Unless
the parties agree otherwise, a termination of employment by the Executive for
Good Reason shall be effective on the 30th day following the date when the
Notice of Termination for Good Reason is given, unless the Company elects to
treat such termination as effective as of an earlier date; provided, however,
that so long as an event that constitutes Good Reason occurs during the
Protection Period and the Executive delivers the Notice of Termination for Good
Reason at any time prior to the earlier of the end of the six-month period
following the occurrence of such event, for purposes of the payments, benefits
and other entitlements set forth herein, the termination of the Executive’s
employment pursuant thereto shall be deemed to occur during the Protection
Period.
 
(u)  “Incumbent Directors” shall have the meaning set forth in Section 1(i)(i).
 
(v)  “Notice of Termination for Good Reason” shall have the meaning set forth in
Section 1(t).
 
(w)  “Payment” means any payment, benefit or distribution (or combination
thereof) by the Company, any of its Affiliates or any trust established by the
Company or its Affiliates, to or for the benefit of the Executive, whether paid,
payable, distributed, distributable or provided pursuant to this Agreement or
otherwise, including any payment, benefit or other right that constitutes a
“parachute payment” within the meaning of Section 280G of the Code.
 
(x)  “Person” shall have the meaning set forth in Section 1(i)(i).
 
(y)  “Protection Period” means the period commencing on the Change in Control
Date and ending on the second anniversary thereof.
 
(z)  “Qualifying Termination” means any termination of the Executive’s
employment (i) by the Company, other than for Cause, death or Disability, that
is effective (or with respect to which the Executive is given written notice)
during the Protection Period, (ii) by the Executive for Good Reason during the
Protection Period or (iii) by the Company that is effective prior to the Change
in Control Date, other than for Cause, death or Disability, at the request or
direction of a third party who took action that caused, or is involved in or a
party to, a Change in Control.
 
(aa)  “Release” shall have the meaning set forth in Section 4(a)(v).
 
(bb)  “Release Effective Date” shall mean the date the Release becomes effective
and irrevocable.
 
(cc)  “Reorganization” shall have the meaning set forth in Section 1(i)(ii).
 
(dd)  “Safe Harbor Amount” shall have the meaning set forth in Section 5(a).
 
(ee)  “Sale” shall have the meaning set forth in Section 1(i)(ii).
 
(ff)  “Specified Shareholder” shall mean any of (i) the Estate of John T. Walton
and its beneficiaries, (ii) JCL Holdings, LLC and its beneficiaries, (iii)
Michael J. Ahearn and any of his immediate family, (iv) any Person directly or
indirectly controlled by any of the foregoing and (v) any trust for the direct
or indirect benefit of any of the foregoing.
 
(gg)  “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses 50% or more of the total combined voting power of all
classes of its stock.
 
(hh)  “Successor” shall have the meaning set forth in Section 10(c).
 
(ii)  “Termination Date” means the date on which the termination of the
Executive’s employment, in accordance with the terms of this Agreement, is
effective, provided that in the event of a Qualifying Termination described in
clause (iii) of the definition thereof, the Termination Date shall be deemed to
be the Change in Control Date.
 
(jj)  “Underpayment” shall have the meaning set forth in Section 5(b).
 
SECTION 2.  Effectiveness and Term.  This Agreement was originally effective on
December 20, 2006 (the “Effective Date”).  This Agreement shall remain in effect
until the third anniversary of the Effective Date, except that, beginning on the
second anniversary of the Effective Date and on each anniversary thereafter, the
term of this Agreement shall be automatically extended for an additional
one-year period, unless the Company or the Executive provides the other party
with 60 days’ prior written notice before the applicable anniversary that the
term of this Agreement shall not be so extended.  Notwithstanding the foregoing,
in the event of a Change in Control during the term of this Agreement (whether
the original term or the term as extended), this Agreement shall not thereafter
terminate, and the term hereof shall be extended, until the Company and its
Subsidiaries have performed all their obligations hereunder with no future
performance being possible; provided, however, that this Agreement shall only be
effective with respect to the first Change in Control that occurs during the
term of this Agreement.
 
SECTION 3.  Impact of a Change in Control on Equity Compensation
Awards.  Effective as of the Change in Control Date, notwithstanding any
provision to the contrary, other than any such provision which expressly
provides that this Section 3 of this Agreement does not apply (which provision
shall be given full force and effect), in any of the Company’s equity-based,
equity-related or other long-term incentive compensation plans, practices,
policies and programs (including the Company’s 2003 Unit Option Plan and the
Company 2006 Omnibus Incentive Compensation Plan) or any award agreements
thereunder, (a) all outstanding stock options, stock appreciation rights and
similar rights and awards then held by the Executive that are unexercisable or
otherwise unvested shall automatically become fully vested and immediately
exercisable, as the case may be, (b) all outstanding equity-based,
equity-related and other long-term incentive awards then held by the Executive
that are subject to performance-based vesting criteria shall automatically
become fully vested and earned at a deemed performance level equal to the
maximum performance level with respect to such awards and (c) all other
outstanding equity-based, equity-related and long-term incentive awards, to the
extent not covered by the foregoing clause (a) or (b), then held by the
Executive that are unvested or subject to restrictions or forfeiture shall
automatically become fully vested and all restrictions and forfeiture provisions
related thereto shall lapse.
 
SECTION 4.  Termination of Employment.  (a)  Qualifying Termination.  In the
event of a Qualifying Termination, the Executive shall be entitled, subject to
Section 4(a)(vi), to the following payments and benefits:
 
(i)  Severance Pay.  The Company shall pay the Executive an amount equal to two
times the sum of (A) the Executive’s Annual Base Salary (without regard to any
reduction giving rise to Good Reason) and (B)  the Bonus Amount, in a lump-sum
payment payable on the tenth business day after the Release Effective Date;
provided, however, that such amount shall be paid in lieu of, and the Executive
hereby waives the right to receive, any other cash severance payment relating to
salary or bonus continuation the Executive is otherwise eligible to receive upon
termination of employment under any severance plan, practice, policy or program
of the Company or any Subsidiary.
 
(ii)  Prorated Annual Bonus.  The Company shall pay the Executive an amount
equal to the product of (A) the Executive’s Annual Bonus and (B) a fraction, the
numerator of which is the number of days in the Company’s fiscal year containing
the Termination Date that the Executive was employed by the Company or any
Affiliate, and the denominator of which is 365, in a lump-sum payment on the
tenth business day after the Release Effective Date.
 
(iii)  Continued Welfare Benefits.  The Company shall, at its option, either
(A) continue to provide medical, life insurance, accident insurance and
disability benefits to the Executive and the Executive’s spouse and dependents
at least equal to the benefits provided by the Company and its Subsidiaries
generally to other active peer executives of the Company and its Subsidiaries,
or (B) pay Executive the cost of obtaining equivalent coverage, in the case of
each of clauses (A) and (B), for a period of time commencing on the Termination
Date and ending on the date that is eighteen (18) months after the Termination
Date; provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer-provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility.  Any provision of benefits pursuant to this
Section 4(a)(iii) in one (1) tax year of the Executive (the “Executive Tax
Year”) shall not affect the amount of such benefits to be provided in any other
Executive Tax Year.  The right to such benefits shall not be subject to
liquidation or exchange for any other benefit.  Executive agrees to make (and to
cause his dependents to make) a timely election under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) to the extent requested
by Employer, to facilitate Employer’s provision of continuation coverage.
 
(iv)  Accrued Rights.  The Executive shall be entitled to (A) payments of any
unpaid salary, bonuses or other amount earned or accrued through the Termination
Date and reimbursement of any unreimbursed business expenses incurred through
the Termination Date, (B) any payments explicitly set forth in any other benefit
plans, practices, policies and programs in which the Executive participates, and
(C) any payments the Company is or becomes obligated to make pursuant to
Sections 5, 7 and 12 (the rights to such payments, the “Accrued Rights”).  The
Accrued Rights payable pursuant to Section 4(a)(iv)(A) and Section 4(a)(iv)(B)
shall be payable on their respective otherwise scheduled payment dates, provided
that any amounts payable in respect of accrued but unused vacation shall be paid
in a lump sum within 15 days following the Termination Date.  The Accrued Rights
payable pursuant to Section 4(a)(iv)(C) shall be payable at the times set forth
in the applicable Section hereof.
 
(v)  Outplacement.  The Company shall reimburse the Executive for individual
outplacement services to be provided by a firm of the Executive’s choice or, at
the Executive’s election, provide the Executive with the use of office space,
office supplies, and secretarial assistance satisfactory to the Executive.  The
aggregate expenditures of the Company pursuant to this paragraph shall not
exceed $20,000.  Notwithstanding anything to the contrary in this Agreement, the
outplacement benefits under this Section 4(a)(v) shall be provided to the
Executive for no longer than the one-year period following the Termination Date,
and the amount of any outplacement benefits or office space, office supplies and
secretarial assistance provided to the Executive in any Executive Tax Year shall
not affect the amount of any such outplacement benefits or office space, office
supplies and secretarial assistance provided to the Executive in any other
Executive Tax Year.
 
(vi)  Release of Claims; Non-Competition.  Notwithstanding any provision of this
Agreement to the contrary, unless on or prior to the tenth (10th) business day
prior to March 15 of the year following the year in which the Termination Date
occurs, the Executive has executed and delivered a Separation Agreement and
Release (the “Release”) substantially in the form of Exhibit A to the employment
agreement between the Executive and the Company and the Release Effective Date
shall have occurred, (A) no payments shall be paid or made available to the
Executive under Section 4(a)(i) or 4(a)(ii), (B) the Company shall be relieved
of all obligations to provide or make available any further benefits to the
Executive pursuant to Section 4(a)(iii) and 4(a)(v) and (C) the Executive shall
be required to repay the Company, in cash, within five business days after
written demand is made therefor by the Company, an amount equal to the value of
any benefits received by the Executive pursuant to Section 4(a)(iii) and 4(a)(v)
prior to such date.
 
(b)  Termination on Account of Death or Disability; Non-Qualifying Termination.
 
(i)  In the event of any termination of Executive’s employment other than a
Qualifying Termination, the Executive shall not be entitled to any additional
payments or benefits from the Company under this Agreement, other than payments
or benefits with respect to the Accrued Rights.
 
(ii)  For purposes of this Agreement, the Executive shall be deemed to have a
“Disability” in the event of the Executive’s absence for a period of
180 consecutive business days as a result of incapacity due to a physical or
mental condition, illness or injury which is determined to be total and
permanent by a physician mutually acceptable to the Company and the Executive or
the Executive’s legal representative (such acceptance not to be unreasonably
withheld) after such physician has completed an examination of the
Executive.  The Executive agrees to make himself available for such examination
upon the reasonable request of the Company, and the Company shall be responsible
for the cost of such examination.
 
SECTION 5.  Certain Additional Payments by the Company.
 
(a)  Notwithstanding anything in this Agreement to the contrary and except as
set forth below, in the event it shall be determined that any Payment that is
paid or payable during the term of this Agreement would be subject to the Excise
Tax, the Executive shall be entitled to receive an additional payment (a “280G
Gross-Up Payment”) in an amount such that, after payment by the Executive of all
taxes (and any interest or penalties imposed with respect to such taxes),
including any income and employment taxes and Excise Taxes imposed upon the 280G
Gross-Up Payment, the Executive retains an amount of the 280G Gross-Up Payment
equal to the Excise Tax imposed upon such Payments.  The Company’s obligation to
make 280G Gross-Up Payments under this Section 5 shall not be conditioned upon
the Executive’s termination of employment and shall survive and apply after the
Executive’s termination of employment.  Notwithstanding the foregoing provisions
of this Section 5(a), if it shall be determined that the Executive is entitled
to a 280G Gross-Up Payment, but that the Payments do not exceed 110% of the
greatest amount that could be paid to the Executive without giving rise to any
Excise Tax (the “Safe Harbor Amount”), then no 280G Gross-Up Payment shall be
made to the Executive and the amounts payable under this Agreement shall be
reduced so that the Payments, in the aggregate, are reduced to the Safe Harbor
Amount.  If such a reduction is necessary, the Payments shall be reduced in the
following order:  (i) the Payments payable under Section 4(a)(i) (severance),
(ii) the Payments payable under Section 4(a)(ii) (prorated annual bonus), (iii)
any other cash Payments, (iv) the Payments payable under Section 4(a)(iii)
(welfare benefit continuation) and (v) the accelerated vesting under Section 3.
 
(b)           Subject to the provisions of Section 5(c), all determinations
required to be made under this Section 5, including whether and when a 280G
Gross-Up Payment is required, the amount of such 280G Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made in
accordance with the terms of this Section 5 by a nationally recognized certified
public accounting firm that shall be designated by the Executive (the
“Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company.  For purposes of determining the
amount of any 280G Gross-Up Payment, the Executive shall be deemed to pay
Federal income tax at the highest marginal rate applicable to individuals in the
calendar year in which any such 280G Gross-Up Payment is to be made and deemed
to pay state and local income taxes at the highest marginal rates applicable to
individuals in the state or locality of the Executive’s residence or place of
employment in the calendar year in which any such 280G Gross-Up Payment is to be
made, net of the maximum reduction in Federal income taxes that can be obtained
from deduction of state and local taxes, taking into account limitations
applicable to individuals subject to Federal income tax at the highest marginal
rate.  All fees and expenses of the Accounting Firm shall be borne solely by the
Company.  Any 280G Gross-Up Payment, as determined pursuant to this Section 5,
shall be paid by the Company to the Executive within five business days of the
receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall so indicate
to the Executive in writing.  Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.  As a result of the uncertainty in
the application of Section 4999 of the Code, at the time of the initial
determination by the Accounting Firm hereunder, it is possible that 280G
Gross-Up Payments that will not have been made by the Company should have been
made (an “Underpayment”), consistent with the calculations required to be made
hereunder.  In the event the Company exhausts its remedies pursuant to Section
5(c) and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be paid by the Company to the Executive
within five business days of the receipt of the Accounting Firm’s determination.
 
(c)           The Executive shall notify the Company in writing of any written
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a 280G Gross-Up Payment.  Such notification shall be
given as soon as practicable, but no later than ten business days after the
Executive is informed in writing of such claim.  Failure to give timely notice
shall not prejudice the Executive’s right to 280G Gross-Up Payments and rights
of indemnity under this Section 5.  The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Executive shall not pay such claim prior to the expiration of the 30
day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall: (i) give the Company any information
reasonably requested by the Company relating to such claim, (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including accepting legal representation
with respect to such claim by an attorney reasonably selected by the Company,
(iii) cooperate with the Company in good faith in order effectively to contest
such claim and (iv) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional income taxes, interest and
penalties) incurred in connection with such contest, and shall indemnify and
hold the Executive harmless, on an after-tax basis, for any Excise Tax or income
tax (including interest or penalties) imposed as a result of such representation
and payment of costs and expenses.  Without limitation on the foregoing
provisions of this Section 5(c), the Company shall control all proceedings taken
in connection with such contest, and, at its sole discretion, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the applicable taxing authority in respect of such claim and may, at its
sole discretion, either pay the tax claim on behalf of the Executive and direct
the Executive to sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one (1) or more appellate courts, as the Company shall determine; provided,
however, that (A) if the Company pays the tax claim on behalf of the Executive
and directs the Executive to sue for a refund, the Company shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
payment and (B) if such contest results in any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due, such extension
must be limited solely to such contested amount.  Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which the 280G
Gross-Up Payment would be payable hereunder, and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
 
(d)           If, after the payment by the Company of any tax claim pursuant to
Section 5(c), the Executive becomes entitled to receive any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 5(c)) promptly pay to the Company the amount of such
refund received (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the payment by the Company of any tax claim
pursuant to Section 5(c), a determination is made that the Executive shall not
be entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of the 30 day period after such determination, then the
amount the Company paid in respect of such claim shall offset, to the extent
thereof, the amount of 280G Gross-Up Payment required to be paid.
 
(e)           Notwithstanding anything to the contrary in this Agreement, (i) in
no event shall any 280G Gross-Up Payments be made by the Company to the
Executive under this Section 5 after the end of the Executive Tax Year following
the Executive Tax Year in which the Executive remits the taxes for which such
280G Gross-Up Payment is required to be made under this Section 5, and (ii) no
other payments will be made by the Company to the Executive under this Section 5
with respect to any audit or litigation relating to any 280G Gross-Up Payment or
Excise Tax or other taxes after the Executive Tax Year following the Executive
Tax Year in which the taxes that are the subject of the audit or litigation
referred to in this Section 5 are remitted to the taxing authority, or where, as
a result of such audit or litigation, no taxes are remitted, the end of the
Executive Tax Year following the Executive Tax Year in which the audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation.
 
SECTION 6.  Section 409A.
 
(a)           It is intended that the provisions of this Agreement comply with
Section 409A of the Code, as amended, and the regulations thereunder as in
effect from time to time (collectively, “Section 409A”), and all provisions of
this Agreement shall be construed and interpreted either to (i) exempt any
compensation from the application of Section 409A, or (ii) comply with the
requirements for avoiding taxes or penalties under Section 409A.
 
(b)           Neither the Executive nor any creditor or beneficiary of the
Executive shall have the right to subject any deferred compensation (within the
meaning of Section 409A) payable under this Agreement or under any other plan,
policy, arrangement or agreement of or with the Company or any of its Affiliates
(this Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment.  Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to or for the benefit of the Executive under any Company Plan may not be
reduced by, or offset against, any amount owing by the Executive to the Company
or any of its Affiliates.
 
(c)           If, at the time of the Executive’s separation from service (within
the meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable under a Company Plan constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A to avoid taxes or penalties under Section 409A, then the Company
(or an Affiliate thereof, as applicable) shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it, without interest, on the first day of the seventh month following such
separation from service.
 
SECTION 7.  No Mitigation or Offset; Enforcement of this Agreement. (a)  The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as otherwise expressly provided for in
this Agreement, such amounts shall not be reduced whether or not the Executive
obtains other employment.
 
(b)  The Company shall reimburse, upon the Executive’s demand, any and all
reasonable legal fees and expenses that the Executive may incur in good faith
prior to the second anniversary of the expiration of the term of this Agreement
as a result of any contest, dispute or proceeding (regardless of whether formal
legal proceedings are ever commenced and regardless of the outcome thereof and
including all stages of any contest, dispute or proceeding) by the Company, the
Executive or any other Person with respect to the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive
regarding the amount of any payment owed pursuant to this Agreement), and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any tax
(including Excise Tax) imposed on the Executive as a result of payment by the
Company of such legal fees and expenses.  Notwithstanding anything to the
contrary in this Agreement, (i) any reimbursement for any fees and expenses
under this Section 7 shall be made promptly and no later than the end of the
Executive Tax Year following the Executive Tax Year in which the fees or
expenses are incurred, (ii) the amount of fees and expenses eligible for
reimbursement under this Section 7 during any Executive Tax Year shall not
affect the fees and expenses eligible for reimbursement in another Executive Tax
Year, (iii) no right to reimbursement under this Section 7 shall be subject to
liquidation or exchange for any other payment or benefit, and (iv) no tax gross
up payments shall be made by the Company under this Section 7 after the end of
the Executive Tax Year following the Executive Tax Year in which the related
taxes are remitted.
 
SECTION 8.  Non-Exclusivity of Rights.  Except as specifically provided in
Section 4(a)(i), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, practice, policy or
program provided by the Company or a Subsidiary for which the Executive may
qualify, nor shall anything in this Agreement limit or otherwise affect any
rights the Executive may have under any contract or agreement with the Company
or a Subsidiary.  Vested benefits and other amounts that the Executive is
otherwise entitled to receive under any incentive compensation (including any
equity award agreement), deferred compensation retirement, pension or other
plan, practice, policy or program of, or any contract or agreement with, the
Company or a Subsidiary shall be payable in accordance with the terms of each
such plan, practice, policy, program, contract or agreement, as the case may be,
except as explicitly modified by this Agreement.
 
SECTION 9.  Withholding.  The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, foreign or other taxes
as are required to be withheld pursuant to any applicable law or regulation.
 
SECTION 10.  Assignment.  (a)  This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution, and
any assignment in violation of this Agreement shall be void.
 
(b)  Notwithstanding the foregoing Section 10(a), this Agreement and all rights
of the Executive hereunder shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee or other designee or, should there be no such designee, to the
Executive’s estate.
 
(c)  The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company (a “Successor”) to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place.  If
there shall be a Successor, (i) the term “Company” shall mean the Company as
hereinbefore defined and any Successor and any permitted assignee to which this
Agreement is assigned and (ii) the term “Board” shall mean the Board as
hereinbefore defined and the board of directors or equivalent governing body of
any Successor and any permitted assignee to which this Agreement is assigned.
 
SECTION 11.  Dispute Resolution.  (a)  Except as otherwise specifically provided
herein, the Executive and the Company each hereby irrevocably submit to the
exclusive jurisdiction of the United States District Court of Delaware (or, if
subject matter jurisdiction in that court is not available, in any state court
located within the city of Wilmington, Delaware) over any dispute arising out of
or relating to this Agreement.  Except as otherwise specifically provided in
this Agreement, the parties undertake not to commence any suit, action or
proceeding arising out of or relating to this Agreement in a forum other than a
forum described in this Section 11(a); provided, however, that nothing herein
shall preclude the Company or the Executive from bringing any suit, action or
proceeding in any other court for the purposes of enforcing the provisions of
this Section 11 or enforcing any judgment obtained by the Company or the
Executive.
 
(b)  The agreement of the parties to the forum described in Section 11(a) is
independent of the law that may be applied in any suit, action or proceeding and
the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law.  The parties hereby waive, to the fullest extent
permitted by applicable law, any objection that they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 11(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court.  The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 11(a) shall be conclusive and binding upon
the parties and may be enforced in any other jurisdiction.
 
(c)  The parties hereto irrevocably consent to the service of any and all
process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 18.
 
(d)  Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement.  Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other parties hereto have been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 11(d).
 
SECTION 12.  Default in Payment.  Any payment not made within ten business days
after it is due in accordance with this Agreement shall thereafter bear
interest, compounded annually, at the prime rate in effect from time to time at
Citibank, N.A., or any successor thereto.  Such interest shall be payable at the
same time as the corresponding payment is payable.
 
SECTION 13.  GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE
STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
 
SECTION 14.  Amendment; No Waiver.  No provision of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
the Executive and a duly authorized officer of the Company.  The failure of a
party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver of such party’s rights or deprive such
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement.  Except as provided in Section 1(t), no
failure or delay by either party in exercising any right or power hereunder will
operate as a waiver thereof, nor will any single or partial exercise of any such
right or power, or any abandonment of any steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party, which are not set forth expressly in this Agreement.
 
SECTION 15.  Severability.  If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon any such determination that any term or
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
 
SECTION 16.  Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled.  None of the parties shall be liable or bound to
any other party in any manner by any representations and warranties or covenants
relating to such subject matter except as specifically set forth herein.
 
SECTION 17.  Survival.  The rights and obligations of the parties under the
provisions of this Agreement, including Sections 5, 7 and 12, shall survive and
remain binding and enforceable, notwithstanding the expiration of the Protection
Period or the term of this Agreement, the termination of the Executive’s
employment with the Company for any reason or any settlement of the financial
rights and obligations arising from the Executive’s employment hereunder, to the
extent necessary to preserve the intended benefits of such provisions.
 
SECTION 18.  Notices.  All notices or other communications required or permitted
by this Agreement will be made in writing and all such notices or communications
will be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
 
 
If to the Company:
First Solar, Inc.

 
350 West Washington Street

 
Suite 600

 
Tempe, AZ  85281

 
Attention: Corporate Secretary

 
 
If to the Executive:
To the Executive’s then current address on file with the Company

 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
SECTION 19.  Headings and References.  The headings of this Agreement are
inserted for convenience only and neither constitute a part of this Agreement
nor affect in any way the meaning or interpretation of this Agreement.  When a
reference in this Agreement is made to a Section, such reference shall be to a
Section of this Agreement unless otherwise indicated.
 
SECTION 20.  Counterparts.  This Agreement may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.
 
SECTION 21.  Interpretation.  For purposes of this Agreement, the words
“include” and “including”, and variations thereof, shall not be deemed to be
terms of limitation but rather shall be deemed to be followed by the words
“without limitation”.  The term “or” is not exclusive.  The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”.
 
SECTION 22.  Time of the Essence.  The parties hereto acknowledge and agree that
time is of the essence in the performance of the obligations of this Agreement
and that the parties shall strictly adhere to any timelines herein.
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.
 


FIRST SOLAR, INC.,
By:                  
    /s/ Michael J. Ahearn  
Name:  Michael J. Ahearn
Title:  Chief Executive Officer
                and Chairman
   





EXECUTIVE,
 
/s/ David Eaglesham
 
David Eaglesham




Eaglesham Change in Control Agreement(rev. 11/18/08)
 
 

--------------------------------------------------------------------------------

 

 




NON-COMPETITION AND NON-SOLICITATION AGREEMENT


In consideration of Employee’s (as defined below) ongoing at-will employment
with Employer (as defined below) or one of its subsidiary companies, the
compensation and benefits provided to me including those set forth in a separate
Employment Agreement, Confidentiality and Intellectual Property Agreement (the
“Confidentiality Agreement”), Change in Control Agreement (the “Change in
Control Agreement”) and Employer’s agreement to provide Employee with access to
Employer’s confidential information, intellectual property and trade secrets,
access to its customers and other promises made below, Employee enters into the
following non-competition and non-solicitation agreement:


This Non-Competition and Non-Solicitation Agreement (“Agreement”) is effective
by and between David Eaglesham (“Employee”) and First Solar, Inc. (“Employer”)
as of December 20, 2006.


Whereas, Employee desires to be employed by Employer and Employer has agreed to
employ Employee in the position of Chief Financial Officer, or such other
position as Employer may from time to time determine;


Whereas, because of the nature of Employee’s duties, in the performance of such
duties, Employee will have access to and will necessarily utilize sensitive,
secret and proprietary data and information, the value of which derives from its
secrecy from Employer’s competitors, which, like Employer, sell products and
services throughout the world;


Whereas, Employee and Employer acknowledge and agree that Employee’s conduct in
the manner prohibited by this Agreement during, or for the period specified in
this Agreement following the termination of Employee’s employment with Employer,
would jeopardize Employer’s Confidential Information (as defined in the
Confidentiality Agreement) and the goodwill the Employer has developed and
generated over a period of years, and would cause Employer to experience unfair
competition and immediate, irreparable harm; and


Whereas, in consideration of Employer’s hiring Employee, Employee therefore has
agreed to the terms of This Agreement, the Employment Agreement, the
Confidentiality Agreement, and the Change in Control Agreement.


Therefore, Employee and Employer hereby agree as follows (THE FOLLOWING ARE
IMPORTANT RESTRICTIONS TO WHICH EMPLOYEE AGREES IN ORDER TO INDUCE EMPLOYER TO
RETAIN EMPLOYEE AND WHICH, ONCE EMPLOYEE SIGNS THIS AGREEMENT, ARE BINDING ON
EMPLOYEE.  BY SIGNING THIS AGREEMENT, EMPLOYEE SIGNIFIES THAT EMPLOYEE HAS READ
THESE RESTRICTIONS CAREFULLY BEFORE SIGNING THIS AGREEMENT, UNDERSTANDS THE
AGREEMENT’S TERMS, AND ASSENTS TO ABIDE BY THESE RESTRICTIONS.):


1.           Nature and Period of Restriction. At all times during Employee’s
employment and for a period of twelve months after the termination of employment
(for any reason, including discharge or resignation) with Employer (the
“Restricted Period”), Employee agrees as follows:


1.1.           Employee agrees not to engage or assist, in any way or in any
capacity, anywhere in the Territory (as defined below), either directly or
indirectly, (a) in the business of the development, sale, marketing, manufacture
or installation that would be in direct competition with of any type of product
sold, developed, marketed, manufactured or installed by Employer during
Employee’s employment with Employer, including photovoltaic modules, or (b) in
any other activity in direct competition or that would be in direct competition
with the business of Employer as that business exists and is conducted during
the Employee’s employment with Employer.  In addition and in particular,
Employee agrees not to sell, market, provide or distribute, or endeavor to sell,
market, provide or distribute, in any way, directly or indirectly, on behalf of
Employee or any other person or entity, any products or services competitive
with those of Employer to any person or entity which is or was an actual or
prospective customer of Employer at any time during Employee’s employment by
Employer.


1.2.           “Territory” for purposes of this Agreement means North America.


1.3.           Employee agrees not to solicit, recruit, hire, employ or attempt
to hire or employ, or assist any other person or entity in the recruitment or
hiring of, any person who is an employee of Employer, and agrees not to
otherwise urge, induce or seek to induce any person to terminate his or her
employment with Employer.


1.4.           The parties understand and agree that the restrictions set forth
in the paragraphs in this Section 1 also extend to Employee’s recommending or
directing any such actual or prospective customers to any other competitive
concerns, or assisting in any way any competitive concerns in soliciting or
providing products or services to such customers, whether or not Employee
personally provides any products or services directly to such customers.  For
purposes of this Agreement, a prospective customer is one that Employer
solicited or with which Employer otherwise sought to engage in a business
transaction during the time that Employee is or was employed by Employer.


1.5.           Employee and Employer acknowledge and agree that Employer has
expended substantial amounts of time, money and effort to develop business
strategies, customer relationships, employee relationships, trade secrets and
goodwill and to build an effective organization and that Employer has a
legitimate business interest and right in protecting those assets as well as any
similar assets that Employer may develop or obtain.  Employee and Employer
acknowledge that Employer is entitled to protect and preserve the going concern
value of Employer and its business and trade secrets to the extent permitted by
law.  Employee acknowledges and agrees the restrictions imposed upon Employee
under this Agreement are reasonable and necessary for the protection of
Employer’s legitimate interests, including Employer’s Confidential Information,
intellectual property, trade secrets and goodwill.  Employee and Employer
acknowledge that Employer is engaged in a highly competitive business, that
Employee is expected to serve a key role with Employer, that Employee will have
access to Employer’s Confidential Information, that Employer’s business and
customers and prospective customers are located around the world, and that
Employee could compete with Employer from virtually any location in the
world.  Employee acknowledges and agrees that the restrictions set forth in this
Agreement do not impose any substantial hardship on Employee and that Employee
will reasonably be able to earn a livelihood without violating any provision of
this Agreement.  Employee acknowledges and agrees that part of the consideration
for the restrictions in this Section 1 consists of Employer’s agreement to make
severance payments as set forth in the separate Employment Agreement between
Employer and Employee.


1.6.           Employee agrees to comply with each of the restrictive covenants
contained in this Agreement in accordance with its terms, and Employee shall
not, and hereby agrees to waive and release any right or claim to, challenge the
reasonableness, validity or enforceability of any of the restrictive covenants
contained in this Agreement.


2.           Notice by Employee to Employer.  During the Restricted Period,
prior to engaging in any activities prohibited by the above paragraphs, or prior
to accepting any position or employment which would be so prohibited, Employee
agrees to provide at least thirty (30) days’ prior written notice (by certified
mail) to Employer in accordance with Section 6, stating the description of the
activities or position sought to be undertaken by Employee, and to provide such
further information as Employer may reasonably request in connection therewith
(including the location where the services would be performed and the present or
former customers or employees of Employer anticipated to receive such products
or services).  Employer shall be free to object or not to object in its
unfettered discretion, and the parties agree that any actions taken or not taken
by Employer with respect to any other employees or former employees shall have
no bearing whatsoever on Employer’s decision or on any questions regarding the
enforceability of any of these restraints with respect to Employee.


3.           Notice to Subsequent Employer.  Prior to accepting employment with
any other person or entity during the Restricted Period, Employee shall provide
such prospective employer with written notice of the provisions of this
Agreement, with a copy of such notice delivered promptly to Employer in
accordance with Section 6.


4.           Extension of Non-Competition Period in the Event of Breach. It is
agreed that the Restricted Period shall be extended by an amount of time equal
to the amount of time during which Employee is in breach of any of the
restrictive covenants set forth above.


5.           Judicial Reformation to Render Agreement Enforceable. If it is
determined by a court of competent jurisdiction that any of the restrictions or
language in this Agreement are for any reason invalid or unenforceable, the
parties desire and agree that the court revise any such restrictions or
language, including reducing any time or geographic area, so as to render them
valid and enforceable to the fullest extent allowed by law.  If any restriction
or language in this Agreement is for any reason invalid or unenforceable and
cannot by law be revised so as to render it valid and enforceable, then the
parties desire and agree that the court strike only the invalid and
unenforceable language and enforce the balance of this Agreement to the fullest
extent allowed by law.  Employer and Employee agree that the invalidity or
unenforceability of any provision of this Agreement shall not affect the
remainder of this Agreement.


6.           Notice.  All documents, notices or other communications that are
required or permitted to be delivered or given under this Agreement shall be in
writing and shall be deemed to be duly delivered or given when received.




If to Employer:
First Solar, Inc.
4050 East Cotton Center Boulevard
Building 6, Suite 68
Phoenix, Arizona  85040
Attention:  Chief Executive Officer and General Counsel
Fax:  (602) 414-9400
 
If to Employee:
__________________
__________________
__________________
Fax: ________________
 



7.           Enforcement. Except as expressly stated herein, the covenants
contained in this Agreement shall be construed as independent of any other
provision or covenants of any other agreement between Employer and Employee, and
the existence of any claim or cause of action of Employee against Employer,
whether predicated on this Agreement or otherwise, or the actions of Employer
with respect to enforcement of similar restrictions as to other employees, shall
not constitute a defense to the enforcement by Employer of such
covenants.  Employee acknowledges and agrees that Employer has invested great
time, effort and expense in its business and reputation, that the products and
information of the Employer are unique and valuable, and that the services
performed by Employee are unique and extraordinary, and Employee agrees that the
Employer will suffer immediate, irreparable harm and shall be entitled, upon a
breach or a threatened breach of this Agreement, to emergency, preliminary, and
permanent injunctive relief against such activities, without having to post any
bond or other security, and in addition to any other remedies available to
Employer at law or equity.  Any specific right or remedy set forth in this
Agreement, legal, equitable or otherwise, shall not be exclusive but shall be
cumulative upon all other rights and remedies allowed or by law, including the
recovery of money damages. The failure of Employer to enforce any of the
provisions of this Agreement, or the provisions of any agreement with any other
Employee, shall not constitute a waiver or limit any of Employer’s rights.


8.           At-Will Employment; Termination. This Agreement does not alter the
at-will nature of Employee’s employment by Employer, and Employee’s employment
may be terminated by either party, with or without notice and with or without
cause, at any time.  In addition to the foregoing provisions of this Agreement,
upon Employee’s termination, Employee shall cease all identification of Employee
with Employer and/or the business, products or services of Employer, and the use
of Employer’s name, trademarks, trade name or fictitious name.  All provisions,
obligations, and restrictions in this Agreement shall survive termination of
Employee’s employment with Employer.


9.           Choice of Law, Choice of Forum.  This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware, without reference to the principles of conflicts of laws.  Any
judicial action commenced relating in any way to this Agreement including the
enforcement, interpretation, or performance of this Agreement, shall be
commenced and maintained in a court of competent jurisdiction located in
Maricopa County, Arizona.  In any action to enforce this Agreement, the
prevailing party shall be entitled to recover its litigation costs, including
its attorneys’ fees.  The parties hereby waive and relinquish any right to a
jury trial and agree that any dispute shall be heard and resolved by a court and
without a jury.  The parties further agree that the dispute resolution,
including any discovery, shall be accelerated and expedited to the extent
possible.  Each party’s agreements in this Section 9 are made in consideration
of the other party’s agreements in this Section 9, as well as in other portions
of this Agreement.


 
10.
Entire Agreement, Modification and Assignment.



10.1.           This Agreement, the Employment Agreement, the Confidentiality
Agreement, and the Change in Control Agreement comprise the entire agreement
relating to the subject matter hereof between the parties and supersedes,
cancels, and annuls any and all prior agreements or understandings between the
parties concerning the subject matter of the Agreement.


10.2.           This Agreement may not be modified orally but may only be
modified in a writing executed by both Employer and Employee.


10.3.           This Agreement shall inure to the benefit of Employer, its
successors and assigns, and may be assigned by Employer.  Employee’s rights and
obligations under this Agreement may not be assigned by Employee.


 
11.
Construction.
 As used in this Agreement, words such as “herein,” “hereinafter,”

“hereby” and “hereunder,” and the words of like import refer to this Agreement,
unless the context requires otherwise.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.

Eaglesham Noncompetition/Nonsoliciatation Agreement(eff. 12/20/06)
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the day and year first written above.


EMPLOYER:                                                                           EMPLOYEE:


First Solar, Inc.


By:           /s/ Chip
Hambro                                                                  /s/
David Eaglesham
David Eaglesham
Its:           Chief Operating
Officer                                                      


Printed Name:    Chip Hambro                                           









 
Eaglesham Noncompetition/Nonsolicitation Agreement(eff. 12/20/06)
 
 

--------------------------------------------------------------------------------

 

First Solar, Inc.


Confidentiality and Intellectual Property Agreement




Employee:
David Eaglesham
 



Place of Signing:
Perrysburg, Ohio
 
Date: December 20, 2006





In consideration of my ongoing at-will employment with First Solar, Inc. or one
of its subsidiary companies (collectively, the “Company”), for the compensation
and benefits provided to me, and for the Company’s agreement to provide me with
access to experience, knowledge, and Confidential Information (as defined below)
gained by me in the course of such employment relating to the methods, plans,
and operations of the Company and its suppliers, clients, and customers I enter
into the following Confidentiality and Intellectual Property Agreement (the
“Agreement”) and agree as follows:
 


1.           Except for any items I have identified and described in a writing
given to the Company and acknowledged in writing by an officer of the Company on
or before the date of this Agreement, which items are specifically excluded from
the operation of the applicable provisions hereof, I do not own, nor have any
interest in, any patents, patent applications, inventions, improvements,
methods, discoveries, designs, trade secrets, copyrights, and/or other
patentable or proprietary rights.


2.           I will promptly and fully disclose to the Company all developments,
inventions, ideas, methods, discoveries, designs, and innovations (collectively
referred to herein as "Developments"), whether patentable or not, relating
wholly or in part to my work for the Company or resulting wholly or in part from
my use of the Company's materials or facilities, which I may make or conceive,
whether or not during working hours, whether or not using the Company’s
materials, whether or not on the Company facilities, alone or with others, at
any time during my employment or within ninety (90) days after termination
thereof, and I agree that all such Developments shall be the exclusive property
of the Company, and that I shall have no proprietary or shop rights in
connection therewith.


3.           I will assign, and do hereby assign, to the Company or the
Company's designee, my entire right, title and interest in and to all such
Developments including all trademarks, copyrights, moral rights and mask work
rights in or relating to such Developments, and any patent applications filed
and patents granted thereon including those in foreign countries; and I agree,
both during my employment by the Company and thereafter, to execute any patent
or other papers deemed necessary or appropriate by the Company for filing with
the United States or any other country covering such Developments as well as any
papers that the Company may consider necessary or helpful in obtaining or
maintaining such patents during the prosecution of patent applications thereon
or during the conduct of any interference, litigation, or any other matter in
connection therewith, and to transfer to the Company any such patents that may
be issued in my name.  If, for some reason, I am unable to execute such patent
or other papers, I hereby irrevocably designate and appoint the Company and its
designees and their duly authorized officers and agents, as the case may be, as
my agent and attorney in fact to act for and in my behalf and stead to execute
any documents and to do all other lawfully permitted acts in connection with the
foregoing.  I agree to cooperate with and assist the Company as requested by the
Company to provide documentation reflecting the Company’s sole and complete
ownership of the Developments.  All expenses incident to the filing of such
applications, the prosecution thereof and the conduct of any such interference,
litigation, or other matter will be borne by the Company.  This Section 3 shall
survive the termination of this Agreement.


4.           Subject to Section 5 below, I will not, either during my employment
with the Company or at any time thereafter, use, disclose or authorize, or
assist anyone else to disclose or use or make known for anyone’s benefit, any
information, knowledge or data of the Company or any supplier, client, or
customer of the Company in any way acquired by me during or as a result of my
employment with the Company, whether before or after the date of this Agreement,
(hereinafter the "Confidential Information").  Such Confidential Information
shall include the following:


(a)
Information of a business nature including financial information and information
about sales, marketing, purchasing, prices, costs, suppliers and customers;



(b)
Information pertaining to future developments  including research and
development, new product ideas and developments, strategic plans, and future
marketing and merchandising plans and ideas;



(c)
Information and material that relate to the Company's manufacturing methods,
machines, articles of manufacture, compositions, inventions, engineering
services, technological developments, "know-how", purchasing, accounting,
merchandising and licensing;



(d)
Trade secrets of the Company, including information and material with respect to
the design, construction, capacity or method of operation of the Company's
equipment or products and information regarding the Company’s customers and
sales or marketing efforts and strategies;



(e)
Software in various stages of development (source code, object code,
documentation, diagrams, flow charts), designs, drawings, specifications,
models, data and customer information; and



(f)
Any information of the type described above that the Company obtained from
another party and that the Company treats as proprietary or designates as
confidential, whether or not owned or developed by the Company.



5.           It is understood and agreed that the term “Confidential
Information” shall not include information which is generally available to the
public, other than through any act or omission on the part of Employee in breach
of this Agreement.


6.           I acknowledge (a) that such Confidential Information derives its
value to the Company from the fact that it is maintained as confidential and
secret and is not readily available to the general public or the Company’s
competitors; (b) that the Company undertakes great effort and sufficient
measures to maintain the confidentiality and secrecy of such information; and
(c) that such Confidential Information is protected and covered by this
Agreement regardless of whether or not such Confidential Information is a “trade
secret” under applicable law.  I further acknowledge and agree that the
obligations and restrictions herein are reasonable and necessary to protect the
Company’s legitimate business interests, and that this Agreement does not impose
an unreasonable or undue burden on me and will not prevent me from earning a
livelihood subsequent to the termination of my employment.  I agree to comply
with each of the restrictive covenants contained in this Agreement in accordance
with its terms, and will not, and I hereby agree to waive and release any right
or claim to, challenge the reasonableness, validity or enforceability of any of
the restrictive covenants contained in this Agreement.


7.           I will deliver to the Company promptly upon request, and, in any
event, on the date of termination of my employment, all documents, copies
thereof and other materials in my possession, including any notes or memoranda
prepared by me, pertaining to the business of the Company, whether or not
including any Confidential Information, and thereafter will promptly deliver to
the Company any documents and copies thereof pertaining to the business of the
Company that come into my possession.


8.           I represent that I have no agreements with or obligations to others
with respect to any innovations, developments, or information that could
conflict with any of the foregoing.


9.           The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any of the other provisions of this Agreement.  Any
invalid or unenforceable provision or portion thereof shall be deemed severable
to the extent of any such invalidity or unenforceability.  The restrictions
contained in this Agreement are reasonable for the purpose of preserving for the
Company and its affiliates the proprietary rights, intangible business value and
Confidential Information of the Company and its affiliates.  If it is determined
by a court of competent jurisdiction that any of the restrictions or language in
this Agreement is for any reason invalid or unenforceable, the parties desire
and agree that the court revise any such restrictions or language so as to
render it valid and enforceable to the fullest extent allowed by law.  If any
restriction or language in this Agreement is for any reason invalid or
unenforceable and cannot by law be revised so as to render it valid and
enforceable, then the parties desire and agree that the court strike only the
invalid and unenforceable language and enforce the balance of this Agreement to
the fullest extent allowed by law.


10.           I agree that any breach or threatened breach by me of any of the
provisions in this Agreement cannot be remedied solely by the recovery of
damages.  I expressly agree that upon a threatened breach or violation of any of
such provisions, the Company, in addition to all other remedies, shall be
entitled as a matter of right, and without posting a bond or other security, to
emergency, preliminary, and permanent injunctive relief in any court of
competent jurisdiction.  Nothing herein, however, shall be construed as
prohibiting the Company from pursuing, in concert with an injunction or
otherwise, any other remedies available at law or in equity for such breach or
threatened breach, including the recovery of damages.


11.           This Agreement is made in consideration of my continued employment
by the Company.  I understand that the Company is under no obligation to employ
me for any duration and that my employment with the Company is terminable at the
will of the Company or at my will at any time and for any reason and without
notice.


12.           Upon termination of my employment with the Company, I shall, if
requested by the Company, reaffirm my recognition of the importance of
maintaining the confidentiality of the Company's Confidential Information and
reaffirm all of my obligations set forth herein.  The provisions, obligations,
and restrictions in this Agreement shall survive the termination of my
employment, and will be binding on me whether or not the Company requests a
re-affirmation.


13.           This Agreement, my Employment Agreement with the Company (the
“Employment Agreement”), the Noncompetition Agreement (as defined in the
Employment Agreement), and the Change in Control Agreement (as defined in the
Employment Agreement)” represent the full and complete understanding between me
and the Company with respect to the subject matter hereof and supersedes all
prior representations and understandings, whether oral or written regarding such
subject matter.  This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise terminated, in whole or in part, except by an
instrument in writing signed by both the Company and Employee.  My obligations
under this Agreement shall be binding upon my heirs, executors, administrators,
or other legal representatives or assigns, and this Agreement shall inure to the
benefit of the Company, its successors, and assigns.


14.           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws.  Any judicial action commenced relating in any
way to this Agreement including the enforcement, interpretation, or performance
of this Agreement, shall be commenced and maintained in a court of competent
jurisdiction located in Maricopa County, Arizona.  In any action to enforce this
Agreement, the prevailing party shall be entitled to recover its litigation
costs, including its attorneys’ fees.  The parties hereby waive and relinquish
any right to a jury trial and agree that any dispute shall be heard and resolved
by a court and without a jury.  The parties further agree that the dispute
resolution, including any discovery, shall be accelerated and expedited to the
extent possible.  Each party’s agreements in this Section 14 are made in
consideration of the other party’s agreements in this Section 14, as well as in
other portions of this Agreement.


15.           As used in this Agreement, words such as “herein,” “hereinafter,”
“hereby” and “hereunder,” and the words of like import refer to this Agreement,
unless the context requires otherwise.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.


 
Signed:
/s/ David Eaglesham
David Eaglesham
 
Agreed to by First Solar, Inc.
 
 
By:  /s/ Chip Hambro
        Chip Hambro
Its: Chief Operating Officer
 
   






Eaglesham Intellectual Property/Confidentiality Agreement(eff. 12/20/06)
 
 

--------------------------------------------------------------------------------

 
